Citation Nr: 1210424	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  08-09 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for right knee chondromalacia with arthritis, to include the propriety of the rating reduction from 20 percent to 10 percent, effective June 3, 2004.

2.  Entitlement to an increased disability rating for left knee chondromalacia with arthritis, to include the propriety of the rating reduction from 20 percent to 10 percent, effective June 3, 2004.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active military duty from April 1967 to June 1975.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  That decision found that clear and unmistakable error (CUE) existed in the Veteran's previously assigned ratings for right and left knee chondromalacia with arthritis, and thereby reduced those ratings from 20 percent to 10 percent disabling, effective June 3, 2004.  

In July 2010, the Veteran testified at a Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing testimony is associated with the claims file.

The Board emphasizes that a claim for restoration of a disability rating is completely separate from a claim for entitlement to an increased evaluation.  A restoration claim involves a determination as to whether a reduction in disability rating initiated by the RO was appropriate, whereas an increased rating claim is initiated by the Veteran and concerns his disagreement with the disability rating assigned for a service-connected disability.  These claims require application of distinctive procedural requirements, burdens of proof and law and regulations.  Thus, the issues on appeal have been characterized as shown above.

The Board notes that a claim of entitlement to a total disability rating based on individual unemployability (TDIU) is now included as an issue in this appeal.  Once a Veteran submits evidence of a medical disability, makes a claim for the highest rating possible, and submits evidence of unemployability, the issue of entitlement to TDIU is raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  Moreover, when TDIU based on a disability is raised in connection with an increased rating claim for that disability, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009); VAOPGCPREC 6-96 (August 16, 1996).  Here, the Veteran has testified at his Travel Board hearing that he is no longer able to work due to his bilateral knee disabilities.  Accordingly, the issue of entitlement to TDIU based on those disabilities has been raised by the record and the Board has jurisdiction because it is part and parcel of the increased rating claims.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Specifically, remand is required to obtain new VA examinations and VA medical records. 

First, regarding each of the claims now on appeal, remand is required to obtain VA medical records.  Where VA medical treatment records are material to the issue on appeal and are not included within the claims file, a remand is necessary to acquire such VA records, because VA is deemed to have constructive knowledge of certain documents which are generated by VA agents or employees.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Additionally, VA's duty to assist claimants to obtain evidence needed to substantiate a claim includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including VA medical records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).  Here, at the July 2010 Board hearing, the Veteran testified that he was receiving ongoing treatment for his service-connected knee disabilities at the Dallas, Texas, VA Medical Center.  However, the most recent VA treatment records from that facility are dated in June 2008.  Therefore, remand is required to obtain updated VA medical records.

Second, regarding the claim of entitlement to increased evaluations for service-connected right and left knee arthritis, the appeal must be remanded for an examination.  VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current condition.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 3.326 (a) (2010).  The most recent knee examination was in September 2008.  At the July 2010 Board hearing, the Veteran provided testimony indicating that his knee disorders had worsened since that time.  Accordingly, the RO must provide the Veteran with an appropriate examination. 

Third, regarding the claim for entitlement to TDIU, remand is required to provide notice to the Veteran and obtain a VA examination.  VA's duty to notify and assist claimants in substantiating a claim for VA benefits includes providing proper notice to the claimant.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Proper notice must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  Additionally, VA may not reject a claim for TDIU without producing evidence, as distinguished from mere conjecture, that a veteran's disabilities do not prevent him from performing work that produces non-marginal income.  Friscia v. Brown, 7 Vet. App. 294 (1995).  
Furthermore, two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Here, the Board has taken jurisdiction over this issue; thus there has been no notice to the Veteran and no etiological opinion has been obtained.  Additionally, this issue is intertwined with the adjudication of the increased evaluation claims.  Accordingly, remand is required to provide the Veteran with appropriate notice and an examination and opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Dallas VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Notice must be provided to the Veteran and his representative.  The notice must contain the identity of the records VA was unable to obtain, an explanation of the efforts VA made to obtain the records, a description of any further action VA will take regarding the claim and a notice that the Veteran is ultimately responsible for providing the evidence.  The AMC should also inform the Veteran that he can also provide alternative forms of evidence.

2.  After any additional records are associated with the claims file, schedule the Veteran for a joints examination to determine the current severity of his service-connected right and left knee disabilities.  The VA claims file must be made available to and reviewed by the examiner in conjunction with the examination.  The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.

All indicated tests and studies, to include range of motion testing, expressed in degrees, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail and correlated to a specific diagnosis.  The examiner must describe all symptomatology of the service-connected right and left knee disabilities, to include complete range of motion and instability findings.  It must also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the service-connected right knee disability, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  

Additionally, an opinion must be provided as to whether any pain limits functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss.  With respect to any subjective complaints of pain, the examiner is requested to specifically comment on whether pain is visibly manifested on movement, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected right and left knees, the presence or absence of changes in condition of the skin indicative of disuse, or the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disabilities.

Finally, the examiner should state what impact, if any, the Veteran's right and left knee disabilities have on his activities of daily living, including his ability to obtain and maintain employment.  38 C.F.R. § 4.10 (2011).  In this regard, the examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected right and left knee disabilities, consistent with his education and occupational experience, irrespective of age and any nonservice-connected disorders.  

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

5.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, considering all applicable schedular rating criteria.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


